In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*************************
JESSICA RAMIREZ, parent of    *
NICHOLAS HERNANDEZ, deceased, *
                              *                       No. 09-520V
                 Petitioner,  *                       Special Master Christian J. Moran
                              *
v.                            *                       Filed: May 7, 2013
                              *
SECRETARY OF HEALTH           *                       Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,           *                       fact; award in the amount to which
                              *                       respondent does not object
                 Respondent.  *
                              *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner;
Glenn A. MacLeod, U.S. Department of Justice, Washington, D.C., for Respondent.

        Petitioner, Jessica Ramirez, filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on April 24, 2013. Previously, petitioner informally
submitted a draft application for attorneys’ fees and costs to respondent for review. In informal
discussions, respondent raised objections to certain items in petitioner’s application. Based on
these discussions, petitioner amended her application to request reimbursement for attorneys’
fees and costs in the amount of $165,750.00 and petitioner’s out-of-pocket costs in the amount of
$1,250.00. Respondent does not object to the amended request. The Court awards this amount.

        Petitioner filed a petition for vaccine injury compensation on August 10, 2009. Petitioner
amended her petition on December 11, 2009 alleging that her son Nicholas Hernandez died as a
result of his receipt of the PEDIARIX vaccine on March 3, 2008. Although Ms. Ramirez has yet
to be awarded compensation, the parties indicated on March 15, 2013, that they have reached a
tentative settlement.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Petitioner seeks a total of $165,750.00 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, petitioner has shown that she incurred
$1,250.00 in reimbursable out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amounts requested for attorneys’ fees and costs, and
petitioner’s costs, which total $167,000.00.

       After reviewing the request, the court awards:

       A. A lump sum payment of $165,750.00 in the form of a check payable jointly to
          petitioner and petitioner’s attorney, Ronald C. Homer, for attorneys’ fees and
          costs available under 42 U.S.C. §300aa-15(e); and

       B. A lump sum payment of $1,250.00 in the form of a check payable to petitioner
          for out-of-pocket expenses incurred in proceeding on the petition.

       The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                 2